Citation Nr: 1404312	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  02-04 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to July 1976 and from August 1976 to August 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A February 2009 Board decision denied service connection for multiple disabilities, including PTSD and paranoid schizophrenia (treated as separate issues).  The Veteran thereafter appealed the Board's February 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  A March 2010 Joint Motion For Partial Remand (Joint Motion) requested that the Court vacate only that part of the Board's decision that denied entitlement to paranoid schizophrenia.  In April 2010, the Court promulgated an Order that granted the Joint Motion.  (Hence, the part of the Board's decision that denied service connection for residuals of a back injury, head injury, right shoulder disorder, disability manifested by vomiting, diarrhea, sweating, fever, and dizziness, a left hip disorder, a liver disorder, hepatitis C, tuberculosis, hypertension, PTSD, and disabilities involving two teeth, the gums and the nose as a result of dental trauma is considered final and those matters will not be addressed herein).  

The Veteran was afforded a hearing before the Board in November 2008 before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  Consequently, in November 2013, the Board advised the Veteran by letter that the law requires that the VLJ who conducts a Board hearing on appeal must participate in any decision on that appeal.  38 C.F.R. § 20.707 (West 2002).  In addition, the Veteran was asked whether he desired to have a new Board hearing.  In December 2013 the Veteran indicated that he did not desire another Board hearing on this matter.



FINDING OF FACT

The most probative medical evidence shows that the Veteran's currently diagnosed schizophrenia was not manifest in service or to a compensable degree within one year of discharge, and is not otherwise related to his military service.  


CONCLUSION OF LAW

Paranoid schizophrenia was not incurred in, or aggravated by, active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).
By correspondence, including that dated in November 2003, March 2006, and April 2011, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the April 2011 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not completed prior to the initial AOJ adjudication of the claim, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Hence, the Board finds that the duty to notify has been satisfied; and neither the Veteran nor his attorney has alleged otherwise, including in the March 2010 Joint Motion.  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.

In October 2011 the Veteran underwent a VA psychiatric examination that addressed the medical matters presented by this appeal, including those detailed in the March 2010 Joint Motion.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the opinion obtained in this case is adequate.  The October 2011 VA examiner elicited information concerning the Veteran's military service.  The opinion considered the pertinent evidence of record, the Veteran's lay history and statements pertaining to symptoms, included specific reference to the Veteran's service treatment records, and provided a rationale for its conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

During the November 2008 Board hearing, to assist the Veteran, the VLJ asked questions of the Veteran in an effort to learn more about the onset of the Veteran's schizophrenia and the types of treatment that he had received for his schizophrenia.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board also finds that there has been substantial compliance with its September 2010 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Consequently, VA's duty to assist the Veteran in the development of his claim has been satisfied.  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for schizophrenia, as a psychosis, may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  Under the general rating formula for mental disorders, a noncompensable rating is assigned for a mental condition that has been formally diagnosed, but with symptoms that are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  A compensable, 10 percent, rating requires occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during period of significant stress, or; symptoms controlled by continuous medication.  See 38 C.F.R. § 4.130.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  

It is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt should be resolved in the veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  If the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's July 1973 and July 1976 service enlistment examinations noted no psychiatric disability.  Service treatment records note no complaints or diagnoses of psychiatric disability.  There are no notations pertaining to reports of hallucinations or hearing voices.  The Veteran's July 1978 separation examination revealed a normal clinical psychiatric evaluation.  

A June 1979 and March 1980 civil service medical examination noted no evidence of overt psychopathology.

Upon neuropsychiatric examination in July 1983, the Veteran was diagnosed with acute psychotic behavior.  The examiner stated that the Veteran presented with features of psychotic illness and paranoid and persecutory delusions and a past history of auditory hallucinations, "apparently four years earlier."  It was noted that obtaining an accurate history was difficult secondary to paranoid and persecutory delusional thoughts.  He denied having been hospitalized in the past and denied taking medications for any psychiatric problems.  He stated that "when [he] was in South Carolina four years ago [he] heard voices so [he] went to church and got saved."  
A June 1988 VA employee health unit report noted that the Veteran had been referred for psychiatric evaluation because he had threatened his supervisor.  It was noted that he had no prior psychiatric history, but that he had been receiving treatment in the mental hygiene clinic and psychiatric outpatient department since February 1988.  He was first seen as having an adjustment disorder with mixed emotional features, but the diagnosis was later changed to an underlying paranoid personality.  The examiner concurred with the diagnosis of paranoid personality and found there was no indication of psychosis or serious cognitive defects.

In a September 1999 VA record, the Veteran denied every being hospitalized for psychiatric reasons, but stated that he "should have been."  He stated this his problems mostly started after a woman he had been seeing give him oral sex and other males then started talking about him in demeaning ways.  He also related his mental health problems to a time he went to Syracuse and stayed with a woman but was almost killed by some men.  He indicated that he was tired of working at VA, and that most vets he knew drew some kind of check after just serving six months in the military.  

VA treatment records dated in November 1999 provided a diagnosis of chronic paranoid schizophrenia.  It was noted that the Veteran reported he began hearing voices in October 1978 and that he was already having some symptoms during military service.  The examiner stated there was a well documented history of paranoid schizophrenia.  A psychiatric evaluation noted that he had been treated by VA mental health and psychiatrists since 1991.  

A July 2000 VA general medical examination noted that the Veteran had worked in housekeeping at the Tuscaloosa, Alabama, VA hospital for 20 years and that he last worked in November 1999.  He reported that he had been treated for paranoid schizophrenia since service and that he took medication for his psychiatric disorder beginning in the 1980s.  The diagnoses included paranoid schizophrenia.

An August 2000 VA mental disorders examination included a diagnosis of paranoid schizophrenia.  It was noted that the Veteran reported he first started hearing voices in 1978, but that he was not provided a diagnosis at that time.  He stated he had been receiving VA psychiatric treatment since 1982.  

In a statement received by VA in September 2000 the Veteran reported he had experienced numbness and convulsion in approximately 1978 and that he had been depressed at that time.  In a November 2000 statement he reported he had been treated for PTSD, and in a January 2001 statement he asserted he had experienced severe traumatic emotional problems during service. 

During a February 2005 mental health examination the Veteran reported he had attempted suicide in service after taking drugs given to him by a friend.

In an October 2008 statement E.S. recalled having known the Veteran when he lived in South Carolina and having questioned his mental challenges and fog-like state.  She stated she had encouraged him to seek professional help, but that he had declined because he feared being ridiculed at work.

At his personal hearing in November 2008 the Veteran reiterated his various claims and asserted that he had schizophrenia and PTSD as a result of his experiences during service.  The Veteran did not provide many details concerning his schizophrenia and focused mainly on his PTSD (which is not before the Board, as detailed in the Introduction above).  

A December 2010 VA record indicates that the Veteran continued to be diagnosed with paranoid schizophrenia.  The Veteran repeated his assertion that he heard voices during service and continued to hear voices at the present, including those that told him he had surveillance equipment in his apartment.

At an October 2011 VA examination the examiner noted the Veteran's assertion that his mental illness began in 1978 during service.  However, at the current evaluation, he related that his mental illness actually began when he was 14 years old.  After reviewing the Veteran's medical history, clinical records, lay statements, and performing a contemporaneous physical examination, the examiner concluded that the Veteran's paranoid schizophrenia was not caused by or related to his active service.  He noted that the Veteran was separated from service with no prohibition on a return.  There was no clinical evidence in the service treatment records that reflected the beginnings of a serious mental illness, and his first contact for mental illness occurred almost five years after he was discharged.  Additionally, although the Veteran was 27 years old at the time of first formal contact with psychiatry, this age did not represent an outlier in onset of illness and is within an average range for onset of symptoms in males.  

A May 2012 RO decision determined that the Veteran was not competent to handle funds.

The Board finds that the preponderance of the evidence is against the claim for service connection for paranoid schizophrenia because the most probative evidence of record, the October 2011 VA examination report, concluded that the Veteran's currently manifest schizophrenia did not have its onset in service, was not clinically manifest to a compensable degree within one year of discharge, and was not otherwise related to his military service.  Winsett v. West, 11 Vet. App. 420 (1998).  That opinion was based on a full review of the record, the Veteran's statements regarding reports of hearing voices in 1978, his reports of continuity of symptomatology, and a thorough clinical evaluation.  Bloom v. West, 12 Vet. App. 185 (1999).  The examiner also provided a comprehensive and detailed supporting rationale.  There is no competent medical opinion of record that contradicts the negative findings made in the October 2011 VA report - and the medical reports do not show that the Veteran was diagnosed with - or required medication to control - symptoms of paranoid schizophrenia within the one year period after his discharge from military service.  See 38 C.F.R. §§ 3.309(a), 4.130.  

The Board has accorded the medical reports reiterating the Veteran's reported history of hearing voices beginning in 1978 less probative value because they were based solely on a history provided by the Veteran.  As detailed in the Joint Motion, the Board observes that the Veteran and his attorney aver that the claim is supported by the Veteran's lay statements alone denoting the presence of a symptom of paranoid schizophrenia - hearing voices - while he was still on active duty or within the one year presumptive period for a psychosis, such that a finding of service connection is warranted.  However, the Board finds that these statements, when considered with the other evidence in the file, are of limited probative value.  First, although the Veteran is competent to report "hearing voices," the Board finds that he is not competent to conclude that his experience of hearing voices is due to a psychiatric illness, or to diagnose himself with a mental disability, including paranoid schizophrenia.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  

Second, the Board points out that the Veteran's reports have been inconsistent - and there are reports that it was difficult to obtain an accurate history from him such that his recollections may be deemed unreliable.  For example, while he reported hearing voices four years prior in 1978 in a 1983 medical record, his service treatment reports do not document any such complaints and upon separation examination he was found to be psychiatrically normal.  Furthermore, June 1979 and March 1980 civil service medical examinations noted no evidence of overt psychopathology - and there were no reports of hearing voices from the Veteran in these clinical records.  In October 2011, the Veteran reported that his illness actually began when he was 14.  Notably, the examiner in 1983 reported that obtaining an accurate history was difficult secondary to paranoid and persecutory delusional thoughts.  Clearly, had he been experiencing hallucinations in 1978, as he now alleges, it would have been in his best interest to report such at separation and upon evaluations in June 1979 and March 1980.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Thus, the Board finds that the Veteran's lay reports of hearing voices since 1978 are not entitled to significant probative weight.  

The Board finds that the Veteran's assertions of continuity of symptomatology, as well those of his friend, are not credible in light of the contemporaneous medical reports that failed to show that the Veteran had any chronic mental impairment or complaints related to symptoms of a mental disability at the time of his discharge or in the two years following his separation from active duty.  None those records, which were prepared prior to the Veteran filing his claim for VA benefits, document contemporaneous reports of hearing voices either in service or shortly after his discharge.  The July 1983 neuropsychiatric examination was conducted in conjunction with another claim for VA monetary benefits pertaining to a head injury.  Consequently, the Board finds that the objective contemporary clinical evidence pertaining to the Veteran's medical problems is more probative/credible than later unsupported statements made in conjunction with a claim for VA compensation benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Consequently, the Board finds that no probative weight can be assigned to the statements regarding experiencing auditory hallucinations since service.  

The Veteran has been provided with ample opportunity to present competent medical or competent and credible lay evidence to support his claim.  However, he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits).  In the absence of any persuasive evidence that the Veteran's currently diagnosed paranoid schizophrenia had its onset in service, was clinically manifest to a compensable degree within one year of discharge, or is otherwise etiologically related to active service, service connection is not warranted and the claim must be denied.  Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for paranoid schizophrenia is denied.



____________________________________________
Susan J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


